Citation Nr: 1222374	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance of another person or at the housebound rate. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran served on active duty from February 1972 to June 1972. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran had requested a hearing before a Veterans Law Judge, but in January 2011 he canceled a hearing that was scheduled for March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A review of the claims file shows that the Veteran receives outpatient treatment at the VA Medical Center (VAMC) in San Juan.  The most recent record in the file dates to July 2008, which is nearly four years ago.  Decisions of the Board must be based on all of the evidence that is known to be available, and VA has a duty to assist the Veteran to obtain all relevant evidence known to be in the possession of the Federal Government.  Thus, updated VA treatment records should be obtained.  

To substantiate his claim, the Veteran was afforded a VA medical examination in May 2008 to assess whether he required the regular aid and attendance of another person and to determine whether he was housebound.  As pointed out by his representative in May 2012, the examination is now nearly four years old and apparently did not take into consideration all of the Veteran's disabilities.  While the examination appeared to address the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person, it was not complete in terms of addressing all criteria for a special monthly pension by being housebound.  

For example, even if a veteran is entitled to a nonservice-connected pension but is not in need of regular aid and attendance, he may meet the criteria for a special monthly pension by being housebound.  38 C.F.R. § 3.351(d).  To so qualify, the evidence must show that he has a single, permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities ( 38 C.F.R. § Part 4), and either has additional disability or disabilities independently ratable at 60 percent or more that is separate and distinct from the disability rated as 100 percent disabling or is substantially confined to his or her home or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the veteran's lifetime.  38 C.F.R. § 3.351(d). 

Disability ratings were assigned to each of the Veteran's disabilities in a June 1993 rating decision, when entitlement to pension benefits was initially established.  At that time, he was evaluated with sexual pain disorder, depressive disorder (70 percent disabling), hypertension (10 percent disabling), chronic balanitis (10 percent disabling), postoperative pterygium of the right eye (noncompensable), and sexual impotence (noncompensable).  Then, in the August 2008 rating decision relative to the current claim, the RO added the following disabilities:  diabetes mellitus type II (20 percent disabling), gastritis (noncompensable), colon diverticulosis (noncompensable), right inguinal hernia, status post herniorrhaphy (noncompensable), and psoriasis (noncompensable).  Notably, the May 2008 VA examination was inadequate for rating each of the Veteran's disabilities in order to determine if he meets the threshold requirement for housebound benefits.  Therefore, the Board feels that the Veteran should be afforded another VA examination for the purpose of determining the severity of each disability and the effect each disability has on his daily life.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of the Veteran from the San Juan VAMC and any associated outpatient clinic since July 2008.  If no such records are available, document that fact in the claims file.   

2.  Schedule the Veteran for a general medical examination to determine the nature and severity of all disabilities present and their effect on his activities of daily life and his need for aid and attendance of another person.  The claims file should be made available to the examiner for review before the examination.

The examiner is requested to consider factors such as (1) whether the Veteran's disabilities prevent him from caring for his daily personal needs without the assistance of others on a regular basis which includes:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disabilities substantially confine him to his dwelling or immediate premises.  

All indicated studies should be performed, and the examiner is asked to describe all manifestations of each current disability.  

3.  After the foregoing development has been completed, readjudicate the Veteran's claim of entitlement to special monthly pension based on the need for regular aid and attendance of another person or at the housebound rate, including reviewing all newly obtained evidence and assigning disability evaluations to all disabilities found to be present on examination.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


